Case 2:19-cv-10081-DSF-AGR Document 1 Filed 11/26/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Brian Whitaker,                           Case No.

12                Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
14      Joe's Pizza On Sunset, LLC, a             Act; Unruh Civil Rights Act
        California Limited Liability
15      Company; and Does 1-10,

16                Defendants.

17
18          Plaintiff Brian Whitaker complains of Joe's Pizza On Sunset, LLC, a

19    California Limited Liability Company; and Does 1-10 (“Defendants”), and

20    alleges as follows:

21
22
        PARTIES:
23
        1. Plaintiff is a California resident with physical disabilities. He is
24
      substantially limited in his ability to walk. He suffers from a C-4 spinal cord
25
      injury. He is a quadriplegic. He uses a wheelchair for mobility.
26
        2. Defendant Joe's Pizza On Sunset, LLC owned Joe’s Pizza located at or
27
      about 8539 Sunset Blvd., West Hollywood, California, in October 2019.
28
        3. Defendant Joe's Pizza On Sunset, LLC owns Joe’s Pizza (“Restaurant”)

                                             1

      Complaint
Case 2:19-cv-10081-DSF-AGR Document 1 Filed 11/26/19 Page 2 of 7 Page ID #:2




 1    located at or about 8539 Sunset Blvd., West Hollywood, California, currently.
 2      4. Plaintiff does not know the true names of Defendants, their business
 3    capacities, their ownership connection to the property and business, or their
 4    relative responsibilities in causing the access violations herein complained of,
 5    and alleges a joint venture and common enterprise by all such Defendants.
 6    Plaintiff is informed and believes that each of the Defendants herein,
 7    including Does 1 through 10, inclusive, is responsible in some capacity for the
 8    events herein alleged, or is a necessary party for obtaining appropriate relief.
 9    Plaintiff will seek leave to amend when the true names, capacities,
10    connections, and responsibilities of the Defendants and Does 1 through 10,
11    inclusive, are ascertained.
12
13      JURISDICTION & VENUE:
14      5. The Court has subject matter jurisdiction over the action pursuant to 28
15    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17      6. Pursuant to supplemental jurisdiction, an attendant and related cause
18    of action, arising from the same nucleus of operative facts and arising out of
19    the same transactions, is also brought under California’s Unruh Civil Rights
20    Act, which act expressly incorporates the Americans with Disabilities Act.
21      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22    founded on the fact that the real property which is the subject of this action is
23    located in this district and that Plaintiff's cause of action arose in this district.
24
25      FACTUAL ALLEGATIONS:
26      8. Plaintiff went to the Restaurant in October 2019 with the intention to
27    avail himself of its goods, motivated in part to determine if the defendants
28    comply with the disability access laws.


                                                2

      Complaint
Case 2:19-cv-10081-DSF-AGR Document 1 Filed 11/26/19 Page 3 of 7 Page ID #:3




 1      9. The Restaurant is a facility open to the public, a place of public
 2    accommodation, and a business establishment.
 3      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 4    to provide accessible dining surfaces in conformance with the ADA Standards
 5    as it relates to wheelchair users like the plaintiff.
 6      11. On information and belief, the defendants currently fail to provide
 7    accessible dining surfaces.
 8      12. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
 9    personally encountered this barrier.
10      13. By failing to provide accessible facilities, the defendants denied the
11    plaintiff full and equal access.
12      14. The failure to provide accessible facilities created difficulty and
13    discomfort for the Plaintiff.
14      15. Even though the plaintiff did not confront the barrier, on information
15    and belief the defendants currently fail to provide accessible sales counters.
16    Plaintiff seeks to have these barriers removed as they relate to and impact his
17    disability.
18      16. The defendants have failed to maintain in working and useable
19    conditions those features required to provide ready access to persons with
20    disabilities.
21      17. The barriers identified above are easily removed without much
22    difficulty or expense. They are the types of barriers identified by the
23    Department of Justice as presumably readily achievable to remove and, in fact,
24    these barriers are readily achievable to remove. Moreover, there are numerous
25    alternative accommodations that could be made to provide a greater level of
26    access if complete removal were not achievable.
27      18. Plaintiff will return to the Restaurant to avail himself of its goods and to
28    determine compliance with the disability access laws once it is represented to


                                                3

      Complaint
Case 2:19-cv-10081-DSF-AGR Document 1 Filed 11/26/19 Page 4 of 7 Page ID #:4




 1    him that the Restaurant and its facilities are accessible. Plaintiff is currently
 2    deterred from doing so because of his knowledge of the existing barriers and
 3    his uncertainty about the existence of yet other barriers on the site. If the
 4    barriers are not removed, the plaintiff will face unlawful and discriminatory
 5    barriers again.
 6      19. Given the obvious and blatant nature of the barriers and violations
 7    alleged herein, the plaintiff alleges, on information and belief, that there are
 8    other violations and barriers on the site that relate to his disability. Plaintiff will
 9    amend the complaint, to provide proper notice regarding the scope of this
10    lawsuit, once he conducts a site inspection. However, please be on notice that
11    the plaintiff seeks to have all barriers related to his disability remedied. See
12    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
13    encounters one barrier at a site, he can sue to have all barriers that relate to his
14    disability removed regardless of whether he personally encountered them).
15
16    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18    Defendants.) (42 U.S.C. section 12101, et seq.)
19      20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20    again herein, the allegations contained in all prior paragraphs of this
21    complaint.
22      21. Under the ADA, it is an act of discrimination to fail to ensure that the
23    privileges, advantages, accommodations, facilities, goods and services of any
24    place of public accommodation is offered on a full and equal basis by anyone
25    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
26    § 12182(a). Discrimination is defined, inter alia, as follows:
27              a. A failure to make reasonable modifications in policies, practices,
28                 or procedures, when such modifications are necessary to afford


                                                4

      Complaint
Case 2:19-cv-10081-DSF-AGR Document 1 Filed 11/26/19 Page 5 of 7 Page ID #:5




 1                goods,    services,    facilities,   privileges,   advantages,      or
 2                accommodations to individuals with disabilities, unless the
 3                accommodation would work a fundamental alteration of those
 4                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5             b. A failure to remove architectural barriers where such removal is
 6                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7                defined by reference to the ADA Standards.
 8             c. A failure to make alterations in such a manner that, to the
 9                maximum extent feasible, the altered portions of the facility are
10                readily accessible to and usable by individuals with disabilities,
11                including individuals who use wheelchairs or to ensure that, to the
12                maximum extent feasible, the path of travel to the altered area and
13                the bathrooms, telephones, and drinking fountains serving the
14                altered area, are readily accessible to and usable by individuals
15                with disabilities. 42 U.S.C. § 12183(a)(2).
16      22. When a business provides facilities such as dining surfaces, it must
17    provide accessible dining surfaces.
18      23. Here, accessible dining surfaces have not been provided.
19      24. When a business provides facilities such as sales or transaction counters,
20    it must provide accessible sales or transaction counters.
21      25. Here, accessible sales or transaction counters have not been provided.
22      26. The Safe Harbor provisions of the 2010 Standards are not applicable
23    here because the conditions challenged in this lawsuit do not comply with the
24    1991 Standards.
25      27. A public accommodation must maintain in operable working condition
26    those features of its facilities and equipment that are required to be readily
27    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28      28. Here, the failure to ensure that the accessible facilities were available


                                             5

      Complaint
Case 2:19-cv-10081-DSF-AGR Document 1 Filed 11/26/19 Page 6 of 7 Page ID #:6




 1    and ready to be used by the plaintiff is a violation of the law.
 2
 3    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 4    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 5    Code § 51-53.)
 6       29. Plaintiff repleads and incorporates by reference, as if fully set forth
 7    again herein, the allegations contained in all prior paragraphs of this
 8    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 9    that persons with disabilities are entitled to full and equal accommodations,
10    advantages, facilities, privileges, or services in all business establishment of
11    every kind whatsoever within the jurisdiction of the State of California. Cal.
12    Civ. Code §51(b).
13       30. The Unruh Act provides that a violation of the ADA is a violation of the
14    Unruh Act. Cal. Civ. Code, § 51(f).
15       31. Defendants’ acts and omissions, as herein alleged, have violated the
16    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17    rights to full and equal use of the accommodations, advantages, facilities,
18    privileges, or services offered.
19       32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20    discomfort or embarrassment for the plaintiff, the defendants are also each
21    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22    (c).)
23
24              PRAYER:
25              Wherefore, Plaintiff prays that this Court award damages and provide
26    relief as follows:
27            1. For injunctive relief, compelling Defendants to comply with the
28    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                               6

      Complaint
Case 2:19-cv-10081-DSF-AGR Document 1 Filed 11/26/19 Page 7 of 7 Page ID #:7




 1    plaintiff is not invoking section 55 of the California Civil Code and is not
 2    seeking injunctive relief under the Disabled Persons Act at all.
 3        2. Damages under the Unruh Civil Rights Act, which provides for actual
 4    damages and a statutory minimum of $4,000 for each offense.
 5        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 6    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 7
      Dated: November 20, 2019         CENTER FOR DISABILITY ACCESS
 8
 9
                                       By:
10
11                                     ______________________________
12                                            Russell Handy, Esq.
13                                            Attorney for plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
